Citation Nr: 0616301	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-10 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Timeliness of the substantive appeal for service 
connection for hepatitis C, claimed as secondary to service-
connected post-traumatic stress disorder with psychotic 
symptoms.  

2.  Entitlement to service connection for hepatitis C, 
claimed as secondary to service-connected post-traumatic 
stress disorder with psychotic symptoms.  

3.  Timeliness of the substantive appeal for heart disease 
and hypertension, claimed as secondary to service-connected 
post-traumatic stress disorder with psychotic symptoms.  

4.  Entitlement to service connection for heart disease and 
hypertension, claimed as secondary to service-connected post-
traumatic stress disorder with psychotic symptoms.  

(The issue of entitlement to vocational rehabilitation and 
training, as a certified addiction counselor, under Chapter 
31, Title 38, United States Code, is the subject of a 
separate decision.)  



REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

A claim for service connection for alcoholism was denied by 
the RO in a February 2006 rating decision.  A timely notice 
of disagreement is not of record.  In a facsimile of a 
letter, dated in December 2005, the veteran's attorney 
withdrew the claim for service connection for alcoholism.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The substantive appeal for service connection for 
hepatitis C, claimed as secondary to service-connected post-
traumatic stress disorder with psychotic symptoms, was 
received by the RO on December 16, 2005, within 60 days of 
the issuance of the statement of the case on November 9, 
2005.  

2.  The substantive appeal for service connection for heart 
disease and hypertension, claimed as secondary to service-
connected post-traumatic stress disorder with psychotic 
symptoms, was received by the RO on December 16, 2005, within 
60 days of the issuance of the statement of the case on 
November 9, 2005.  


CONCLUSIONS OF LAW

1.  The substantive appeal for service connection for 
hepatitis C, claimed as secondary to service-connected post-
traumatic stress disorder with psychotic symptoms, was filed 
with the RO in a timely manner.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2005).  

2.  The substantive appeal for service connection for heart 
disease and hypertension, claimed as secondary to service-
connected post-traumatic stress disorder with psychotic 
symptoms, was filed with the RO in a timely manner.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

A statement of the case on the above service connection 
issues was sent to the veteran, on November 9, 2005, with a 
copy sent to his attorney on the same date.  The cover letter 
emphasized that he had to file an appeal within 60 days of 
the statement of the case (SOC) or within the remainder of 
the one year period from the date of the letter notifying him 
of the action being appealed.  The action being appealed was 
a May 2004 rating decision, with the notice letter mailed 
that month.  Since more than a year had elapsed since the 
letter notifying the veteran of the action being appealed, he 
had 60 days from the date of the November 9, 2005 SOC to file 
a timely appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.302(b) (2005).  

The claims folder arrived at the Board, together with the 
vocational rehabilitation case.  In March 2006, the veteran's 
attorney called about the service connection claims.  A VA 
Report of Contact (VA Form 119) shows that an administrative 
employee at the Board informed the attorney that the service 
connection claims had apparently been closed out by the RO 
for failure to submit a timely appeal.  A timely appeal was 
not of record.  

In another context, the United States Court of Appeals for 
the Federal Circuit has held that all adjudicative bodies, 
including the Board, must first consider whether they have 
jurisdiction over the issue before them.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, whether the RO 
considered the matter or not, the Board, in determining what 
is within its jurisdiction, must consider whether there was a 
timely appeal.  

The VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal, and may 
dismiss an appeal when not timely perfected.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99.  

New regulatory provisions effectuating the courts' and the 
General Counsel's requirements were effective November 1, 
2001.  See 66 Fed. Reg. 53,339 (Oct. 22, 2001), amending 38 
C.F.R. §§ 20.101 (defining jurisdiction of the Board).  The 
action required under that regulation has been accomplished 
in the present case.  The veteran's attorney was properly 
notified and responded.  The Board finds that there is no 
prejudice in the appellant's not having been personally 
notified of the amendments during the pendency of this 
appeal.  

In his response, the veteran's attorney provided a signed 
statement to the effect that he submitted the substantive 
appeals, VA Forms 9, to the RO by electronic facsimile 
("fax") on December 16, 1995.  He supported his statement 
with a copy of a log showing that 4 pages were sent to the 
RO's fax number on that date.  Even though the substantive 
appeal may not have made its way to the claims folder, the 
attorney's signed statement and fax log provide sufficient 
evidence for the Board to find that the substantive appeals 
of the service connection claims were received by the RO in a 
timely manner.  


ORDER

The substantive appeal for service connection for hepatitis 
C, claimed as secondary to service-connected post-traumatic 
stress disorder with psychotic symptoms, is accepted as filed 
with the RO in a timely manner.  To that extent, the appeal 
is allowed.  

The substantive appeal for service connection for heart 
disease and hypertension, claimed as secondary to service-
connected post-traumatic stress disorder with psychotic 
symptoms, is accepted as filed with the RO in a timely 
manner.  To that extent, the appeal is allowed.  


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The Board's initial review indicates that examinations and 
medical opinions may be required for these claims.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be scheduled for 
an examination for hepatitis.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies necessary to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has hepatitis C?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
some part of the veteran's hepatitis is 
due to his service-connected PTSD?  If 
so, what part of the hepatitis is due 
to the service-connected PTSD?  

3.  The veteran should be scheduled for 
a cardiovascular examination.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies necessary to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  

a.  What are the veteran's correct, 
current cardiovascular diagnoses?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
he has hypertension?  

Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.  For 
purposes of this section, the term 
hypertension means that the diastolic 
blood pressure is predominantly 90mm. 
or greater, and isolated systolic 
hypertension means that the systolic 
blood pressure is predominantly 160mm. 
or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Code 7101, Note(1) (2005).  

c.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has some other 
cardiovascular disease?  

d.  Is it at least as likely as not (a 
50 percent or greater probability) that 
some part of the veteran's 
cardiovascular disorders is due to his 
service-connected PTSD?  If so, what 
part of the cardiovascular disease is 
due to the service-connected PTSD?  

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claims.

5.  The AMC/RO should then readjudicate 
these claims in light of any evidence 
added to the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


